PER CURIAM.
Affirmed. The record on appeal in the instant case does not contain a transcript of either the trial below or the evidentiary hearing on attorneys’ fees. Because the final judgment in foreclosure appealed relates directly to these matters, we do not have before us an adequate record upon which to review the actions of the trial court. Accordingly, we must assume that the judgment appealed is correct; therefore, we affirm. See, e. g., Williamson v. Williamson, 335 So.2d 346 (Fla. 1st DCA 1976); Strickland v. Lewis, 328 So.2d 244 (Fla.1st DCA 1976); Dade County Board of Public Instruction v. Foster, 307 So.2d 502 (Fla.3d DCA 1975); Butler v. Metropolitan Dade County, 298 So.2d 552 (Fla.3d DCA 1974).
Affirmed.